444 F.2d 528
Nancy Lee RICHARDS, Appellee,v.Jackie TOWNSEND et al., Appellants.
No. 25435.
United States Court of Appeals, Ninth Circuit.
June 21, 1971.

Evelle J. Younger, Cal.  Atty. Gen., Karl S. Mayer (argued), San Francisco, Cal., for appellants.
Andre T. Laborde, Asst. Public Defender (argued), Michael G. Millman, Asst. Public Defender, Oakland, Cal., for appellee.
Before MERRILL and KILKENNY, Circuit Judges, and BELLONI, District judge.1
PER CURIAM:


1
We agree with the District Court that in order to afford appellee an effective and meaningful review on appeal the State of California must either furnish her with a transcript of her trial proceedings or grant her a new trial.  That portion of the order, however, requiring the presence of an official reporter at any retrial is stricken.


2
The order of the District Court granting habeas corpus relief is affirmed as modified.



1
 The Honorable Robert C. Belloni, United States District Judge for the District of Oregon, sitting by designation